Case 18-30210   Doc 45   Filed 04/08/20 Entered 04/08/20 11:53:38   Desc Main
                           Document     Page 1 of 5
Case 18-30210   Doc 45   Filed 04/08/20 Entered 04/08/20 11:53:38   Desc Main
                           Document     Page 2 of 5
Case 18-30210   Doc 45   Filed 04/08/20 Entered 04/08/20 11:53:38   Desc Main
                           Document     Page 3 of 5
Case 18-30210   Doc 45   Filed 04/08/20 Entered 04/08/20 11:53:38   Desc Main
                           Document     Page 4 of 5
  Case 18-30210         Doc 45     Filed 04/08/20 Entered 04/08/20 11:53:38          Desc Main
                                     Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   MEMPHIS DIVISION

 In Re:                                             Case No. 18-30210

 Leslie Joyce Tate                                  Chapter 13

 Debtor.                                            Judge David S. Kennedy

                                  CERTIFICATE OF SERVICE

I certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Steven F. Bilsky, Debtor’s Counsel
          sfblaw@aol.com

          George W. Stevenson, Chapter 13 Trustee
          ch13gws@gmail.com

          Office of the United States Trustee
          ustpregion08.me.ecf@usdoj.gov

I further certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Leslie Joyce Tate, Debtor
          7573 Lowrance Road
          Memphis, TN 38125

 Dated: April 8, 2020                               /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
